DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-15, 17, and 18 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites an information processing apparatus comprising: a processor configured to: perform control to display, in the air, a first image that is observable from opposite sides within an ambient area of the first image and the first image hinders a different image displayed in the air on a first side of the first image from being viewed from a second side of the first image, the first side facing a specific observer; and perform control to display, in the air on the first side, a second image observable in an ambient area of the second image, wherein the second image includes a third image in which an object to be observed by the specific observer is formed and a fourth image to improve visibility of the third image, the fourth image being positioned between the first image and the second image.
Claims 2-3 and 5-14 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 15 is allowed since the claim recites a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: performing control to display, in the air, a first image that is observable from opposite sides within an ambient area of the first image and the first image hinders a different image displayed in the air on a first side of the first image from being viewed from a second side of the first image, the first side facing a specific observer; and performing control to display, in the air on the first side, a second image observable in an ambient area of the second image, wherein the second image includes a third image in which an object to be observed by the specific observer is formed and a fourth image to improve visibility of the third image, the fourth image being positioned between the first image and the second image.
Independent claim 17 is allowed since the claim recites an information processing apparatus comprising: a processor configured to: perform control to display, in the air, a first image that is observable from opposite sides within an ambient area of the first image and the first image hinders a different image displayed in the air on a first side of the first image from being viewed from a second side of the first image, the first side facing a specific observer; and perform control to display, in the air on the first side, a second image observable in an ambient area of the second image, wherein the first image and the second image each have a plate like shape, the processor performs control to display the first image having a first angle with respect to a horizontal plane, the first angle allowing the second image to be hidden in the first side of the first image, and performs control to display the second image having a second angle with respect to the horizontal plane, the second angle allowing the second image to be hidden in the first side of the first image, and in response to an operation performed by the specific observer for allowing a different observer to view the second image, the processor performs control to display the first image having an angle smaller than the first angle with respect to the horizontal plane and the second image having an angle smaller than the second angle with respect to the horizontal plane.
Independent claim 18 is allowed since the claim recites a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: performing control to display, in the air, a first image that is observable from opposite sides within an ambient area of the first image and the first image hinders a different image displayed in the air on a first side of the first image from being viewed from a second side of the first image, the first side facing a specific observer, the first image and the second image each have a plate like shape; and performing control to display, in the air on the first side, a second image observable in an ambient area of the second image, performing control to display the first image having a first angle with respect to a horizontal plane, the first angle allowing the second image to be hidden in the first side of the first image, performing control to display the second image having a second angle with respect to the horizontal plane, the second angle allowing the second image to be hidden in the first side of the first image, and in response to an operation performed by the specific observer for allowing a different observer to view the second image, the performing control to display the first image having an angle smaller than the first angle with respect to the horizontal plane and the second image having an angle smaller than the second angle with respect to the horizontal plane.
None of the prior art of record, alone or in combination, discloses or suggests all of the limitations of the independent claims as well as the second image includes a third image in which an object to be observed by the specific observer is formed and a fourth image to improve visibility of the third image, the fourth image being positioned between the first image and the second image or the first image and the second image each have a plate like shape, the processor performs control to display the first image having a first angle with respect to a horizontal plane, the first angle allowing the second image to be hidden in the first side of the first image, and performs control to display the second image having a second angle with respect to the horizontal plane, the second angle allowing the second image to be hidden in the first side of the first image, and in response to an operation performed by the specific observer for allowing a different observer to view the second image, the processor performs control to display the first image having an angle smaller than the first angle with respect to the horizontal plane and the second image having an angle smaller than the second angle with respect to the horizontal plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694